Citation Nr: 9919067	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-26 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1941 to 
November 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 1999, the Board requested a medical opinion from an 
independent medical expert (IME) in accordance with 38 C.F.R. 
§§ 3.328, 20.901(d) (1998).  The appellant and his 
representative were notified of the Board's request by 
letter.  See 38 C.F.R. § 20.903 (1998).  After the opinion 
was received at the Board, the appellant's representative was 
provided a copy and 60 days to submit any additional evidence 
or argument in response to the opinion.  38 C.F.R. § 20.903 
(1998); see Thurber v. Brown, 5 Vet. App. 119 (1993).  The 
appellant's representative responded that he did not have any 
additional evidence to submit.


FINDINGS OF FACT

1.  The appellant has cardiomyopathy.  The appellant had, 
prior to surgical treatment, a congenital bicuspid aortic 
valve.

2.  There is no medical evidence of a nexus or link between 
the appellant current heart disorder and any disease or 
injury in service.

3.  The appellant's inservice cardiac symptoms did not result 
in any superimposed disability with respect to his congenital 
bicuspid valve.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for a heart disorder, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that the appellant was 
treated, on March 1, 1960, for intermittent chest pains of a 
crushing or a pressure sort with shortness of breath for two 
months.  The examiner noted that the reported pain was not 
related to activity and was not suggestive of indigestion.  
The appellant stated that lying down relieved the pain and 
that most episodes occur while he was sitting still.  He 
reported relief after sixty to ninety minutes.

An X-ray examination was negative.  An electrocardiographic 
examination was within normal limits.

At an April 12, 1960 examination, the examiner noted a grade 
2 murmur of apex, heard in the third left intercostal space.  
On the report of the examination, the typewritten words 
"Grade 2 mu[r]mur of Apex" were crossed out by hand and 
replaced by "Split [first] sound."  An electrocardiographic 
examination was within normal limits.  The examiner noted an 
increase in voltage over the left ventricle when compared 
with a previous examination.

At the appellant's September 20, 1960 retirement examination, 
the examiner noted wide splitting of the first heart sound of 
doubtful significance.

At an October 1962 VA examination, the appellant reported no 
history of rheumatic fever or heart disease.  His coronary 
history was negative for occlusion.  He reported some dyspnea 
on exertion and occasional substernal pain on exertion.  On 
examination, his heart was normal in size.  The apex was in 
the intercostal space [IS] in the midcostal line [MCL].  The 
sounds were of good quality.  There was a regular sinus 
rhythm with no murmurs.  The aortic second sound [A2] equaled 
the pulmonic second heart sound [P2].  The peripheral vessels 
were normal.

Billing records from Charles Berg, M.D., indicate that in 
November 1976 he diagnosed the appellant with branch arterial 
thrombosis with cerebral thrombosis.

Billing records from Barry Halpern, M.D., indicate that in 
March 1982 he diagnosed the appellant with aortic 
regurgitation, chest pain, and ventricular premature beats.

Private medical records from Emory University Hospital 
indicate that in October 1983 the appellant was diagnosed 
with mild coronary atherosclerosis, aortic regurgitation, 
aortic stenosis-bicuspid valve, and an anomalous coronary 
artery.  In December 1983 the appellant underwent aortic 
valve replacement surgery.  The preoperative diagnosis was 
aortic valvular disease with aortic valve regurgitation.

In an August 1996 statement, Dr. Seigel stated that he began 
treating the appellant in September 1991 for treatment of 
syncope.  The appellant had an enlarged aortic aneurysm, 
which required repair and replacement.  He underwent a double 
bypass with a saphenous vein graft to the left anterior 
descending and right coronary artery.  He had subsequently an 
episode of sudden cardiac death.  An automatic implantable 
cardioverter-defibrillator (AICD) was placed.  Cardiac 
catheterization revealed that both vein grafts had closed.

In a December 1996 statement, Carter Davis, M.D., wrote that 
the appellant had a congenital bicuspid valve, which began to 
produce symptoms in the late 1940s.  Dr. Davis stated that 
the appellant received sporadic treatment from Dr. Davis's 
uncle, Dr. Jesse York, and Dr. Davis's father, Dr. Shelley 
Davis from the 1940s through the 1960s.  Dr. Davis explained 
that Dr. York's and Dr. Shelley Davis's treatment records had 
been lost.  Dr. Davis added that the appellant experienced 
indolent progression of symptoms until 1983, when he 
presented to Dr. Davis with active heart failure.  Dr. Davis 
stated that the appellant underwent aortic valve replacement 
in December 1983 at Emory University.  Dr. Davis noted that 
the appellant's subsequent course culminated in 
cardiomyopathy with chronic heart failure.

In August 1997 Dr. Davis wrote that he had been informed by 
his uncle, Dr. Jesse York, that he (Dr. York) treated the 
appellant in 1950 after the appellant had lost consciousness 
and collapsed during a physical training examination to 
qualify for airborne training.  Dr. York concluded then that 
the appellant had experienced a mild cardiac arrhythmia and 
advised him to refrain from strenuous exercise and high 
environmental stress.  The appellant experienced another 
episode at Camp Stewart, Georgia, which he dismissed lightly 
to the officers in attendance.  However, he sought treatment 
from Dr. York and Dr. Shelley Davis, Dr. Davis's father.  
Both Dr. York and Dr. Shelley Davis found cardiac 
abnormalities and prescribed digitalis to control rhythm 
disturbances and nitroglycerin for pain.  The appellant told 
the doctors that discovery of his heart disease by the 
military would probably result in his discharge from the 
service and would thwart his career plan to remain in service 
until retirement.

The appellant experienced another syncopal episode one year 
later in Tokyo, Japan.  He was evaluated by a Japanese 
physician who recommended increasing the dosage of digitalis.  
He experienced several minor episodes in 1954, which he 
considered insignificant.

According to Dr. Davis, the appellant continued to experience 
minor near syncopal episodes but did not consider them to be 
serious and did not, therefore, seek VA disability 
compensation.  Dr. Davis added that the appellant was 
monitored by Dr. Shelley Davis until the doctor's death in 
1966.  Dr. Davis began treating the appellant in 1966 and 
noted an aortic valve murmur.  Dr. Davis stated that the 
appellant moved to Miami, Florida, where he was followed 
first by Dr. Charles Berg and then by Dr. Barry Halpern.  
According to Dr. Davis, the appellant's condition 
deteriorated gradually until October 1983 by which time the 
appellant had developed heart failure.  The appellant was 
diagnosed with calcifying aortitis likely involving a 
congenital bicuspid valve and underwent valve replacement 
surgery.  Dr. Davis opined that the diagnosis was entirely 
consistent with the appellant's indolent course dating to the 
1950s.

In October 1997 a VA cardiologist reviewed the appellant's 
claims file and noted that the appellant had a bicuspid 
aortic valve, which was a congenital condition and was, 
therefore, present in service.  The examiner opined that 
cardiac abnormalities noted in 1960 were probably secondary 
to the congenital bicuspid aortic valve, which resulted in 
the requirement for an aortic valve replacement in 1983.

In two letters dated February 24, 1998, Dr. Seigel opined, 
based upon a history provided by the appellant, that the 
entire course of the appellant's disease, which resulted in 
valve replacement surgery in 1983, was consistent with an 
indolent progression of bicuspid aortic valve.  Dr. Siegel 
stated that the appellant suffered from chronic ischemia 
cardiomyopathy and severe, but compensated, congestive heart 
failure.  Dr. Siegel opined that the appellant was 90-100% 
disabled.

In March 1998 Dr. Davis opined that the symptoms of cardiac 
disease reported during the appellant's 1960 evaluation were 
significant even though no extensive follow-up was done.  Dr. 
Davis explained that the appellant's cardiac lesion, bicuspid 
aortic valve with calcific disease leading to stenosis, was a 
congenital abnormality that existed throughout his period of 
service.  Dr. Davis noted that the appellant's cardiac 
disease had required two major surgical manipulations and 
left the appellant with congestive cardiomyopathy.  Dr. Davis 
stated that the symptoms became disabling after discharge and 
required aortic valve replacement.

In response to the Board's April 1999 request for an IME, the 
physician responded that he had reviewed the appellant's 
records in their entirety.  He concluded:

A review of these records indicates that 
the Appellant has a congenital heart 
defect in the form of a bicuspid aortic 
valve.  This condition existed prior to 
his entry into military service.  The 
available evaluations suggest that 
auscultatory abnormalities related to his 
bicuspid aortic valve were probably noted 
on some of his medical examinations while 
in military service.  The natural history 
of bicuspid aortic valves which are 
functionally normal in childhood is often 
to develop hemodynamically significant 
functional abnormalities (that is, 
stenosis and/or regurgitation) only over 
a prolonged period of time, typically 
several decades.  The Appellant's 
clinical course is certainly consistent 
with this natural history.  There is no 
indication that his valvular abnormality 
was either incurred during military 
service or worsened beyond the expected 
natural progression of the condition 
during his period of military service.

The IME is a clinical assistant professor in the Division of 
Cardiology at the Ohio State University Heart Center.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It is the responsibility 
of a person seeking entitlement to service connection to 
present a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, evidentiary 
assertions are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in- 
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  This third element may be established by 
the use of statutory presumptions.  Caluza, 7 Vet. App. at 
506.  Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Id. at 504.

The medical evidence shows current diagnoses of various heart 
disorders, including cardiomyopathy.  However, there is no 
competent medical evidence that would tend to show a nexus, 
or link, between any inservice cardiac injury or disease and 
any of his current disabilities.  No medical professional has 
opined that the current heart disabilities are related to the 
appellant's active service, other than to his congenital 
bicuspid aortic valve, which will be discussed below.  
Moreover, there is no medical evidence showing that an 
inservice disease or injury, such as the symptoms experienced 
by the appellant, led to the development of any of these 
conditions.

The VA examiner in October 1997, Dr. Seigel, Dr. Davis, and 
the IME related the appellant's current disability to his 
congenital bicuspid aortic valve, rather than to an inservice 
injury or disease.  The appellant contends, in essence, that 
this condition was aggravated by service.  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a) (1998).  
However, a congenital or developmental defect is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c) (1998).  No disability resulting from a 
congenital or developmental defect may be service connected.  
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  As a bicuspid 
aortic valve is not, by law, a disease or injury, it requires 
more than an increase in severity during service in order to 
warrant a grant of service connection.  There is a lack of 
entitlement under the law to service connection for a 
bicuspid aortic valve unless the evidence shows that it was 
subject to a superimposed disease or injury during military 
service that resulted in disability apart from the congenital 
defect.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

The evidence does not show that any superimposed disease or 
injury to the appellant's heart was incurred during military 
service.  The inservice symptoms experienced by the appellant 
were auscultatory abnormalities related to his bicuspid 
aortic valve.  Accordingly, as a congenital bicuspid valve 
may not be considered a disease or injury according to VA 
law, and as there is no competent medical evidence of a 
superimposed disease or injury during service that resulted 
in disability apart from the congenital defect, the appellant 
has failed to state a plausible claim for service connection 
for a heart disorder.

Although the appellant maintains that his current heart 
disorder is the result of or was aggravated by his service, 
he cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
by simply presenting his own opinion as to medical causation.  
He does not possess the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the appellant's claim for service connection for 
a heart disorder is not plausible.

The appellant has the initial burden of establishing a well- 
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  VA has no outstanding duty to inform 
the veteran of the necessity to submit certain evidence to 
complete his application for VA benefits.  38 U.S.C.A. § 
5103(a) (West 1991).  There is no indication of any evidence 
that might well ground the appellant's claim.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to service connection for a heart disorder is 
denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 


